TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 25, 2019



                                      NO. 03-18-00721-CV


                                      Kevin Rose, Appellant

                                                 v.

                         Scientific Machine & Welding, Inc., Appellee




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on October 30, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s interlocutory order.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.